DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of Application No. 15/457902, now Abandoned.
3.	Claims 1-17 are pending in the application.
Specification
4.	The specification is objected to for not including the status of the parent application.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
7.	It is unclear how “the user inserts and fixes the first part of the user’s lower body into the first fitting hole and the second fitting hole or compresses and fixes a second part of the user’s body to the depressed part” as claimed (claim 1); this is not made clear in the disclosure (including the Specification and Drawings) with the first part of the user’s lower body fixed into both a first and second fitting hole or with the first part of the user’s lower body compressed and fixed to the depressed part of the swimming assistance apparatus as claimed.
8.	The phrase “when the user swims with the swimming assistance device that the first part of the user’s lower body is inserted into the fitting hole” is unclear as claimed (claim 1); appears that there is a typographical/grammatical error that makes the phrase unclear, as claimed.
Allowable Subject Matter
9.	As best understood by the examiner, claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
11.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose swimmer assistant devices; Hernandez et al. (US 7169000 B1) discloses a depressed part [22] defined between first and second fitting holes [40].
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.
The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/09/2021